679 S.E.2d 837 (2009)
STATE of North Carolina
v.
John Lamont LEWIS.
No. 43A09.
Supreme Court of North Carolina.
June 17, 2009.
John Lamont Lewis, Pro Se.
Kevin G. Mahoney, Assistant Attorney General, Ronald L. Moore, District Attorney, for State of NC.

ORDER
Upon consideration of the notice of appeal from the North Carolina Court of Appeals, filed by Defendant on the 20th day of January 2009 in this matter pursuant to G.S. 7A-30 (substantial constitutional question), the following order was entered and is hereby certified to the North Carolina Court of Appeals: the notice of appeal is
"Dismissed ex mero motu by order of the Court in conference, this the 17th day of June 2009."